We must reiterate our conclusion that the record reveals no error warranting reversal.
The state's witness fixes the time and place of the robbery and definitely identifies the appellant as its perpetrator. It took place on the 28th of February between sundown and dark.
In his application for a continuance, it is asserted that the absent witness, Mattie Parton, would testify that at the very time the offense was committed, the appellant was at the home of the witness and not in proximity to the place of the commission of the offense. No details are given in the application as to the hour of the day at which the appellant was at the witness' house, but the conclusion is relied upon that he was there when the offense was committed.
Appellant says that on the day of the robbery, he worked for a man named Cramer; that he spent his nights on Taylor Street near the home of Vale, the injured party; that he did not rob Vale; that he first learned of it when he was told that his step-son Miller had been arrested for it; that when he quit work on the day in question, he went to "Frank's" house; that he and Frank went and got some coffee and returned to the house of Mattie Parton and made some coffee.
Cramer, appellant's employer, was not called as a witness. The time that he left his work is not revealed by appellant; the person whom he calls "Frank", who, from his testimony, was with him at the time he was at the home of the absent witness Mattie Parton, is not called as a witness, and appellant's testimony does not designate the hour he claims to have been at her house. From the qualification of the bill, it appears that the absent witness, Mattie Parton, who was a sister-in-law of the appellant, made an affidavit, which was used on motion for new trial, to the effect that she would not give the testimony imputed to her in the motion for a continuance.
In the light of the facts developed uopn the trial and upon the hearing of the motion for new trial, the action of the trial judge, in overruling the motion, was clearly not an abuse of his discretion.
The motion for rehearing is overruled.
Overruled. *Page 560